 



Exhibit 10.3
Execution Copy
March 2006
DEED OF ASSIGNMENT
between
THE COMPANIES LISTED IN SCHEDULE 1
as Assignors
and
CITICORP USA, INC.
as Security Agent
This Deed of Assignment is entered into subject to and with the benefit of the
terms of a Security Trust Deed (as defined herein)
Weil, Gotshal & Manges
One South Place London EC2M 2WG
Tel: +44 (0) 20 7903 1000 Fax: +44 (0) 20 7903 0990
www.weil.com



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1 INTERPRETATION
    1  
2 COVENANT TO PAY
    3  
3 ASSIGNMENT
    4  
4 CONTINUING SECURITY
    4  
5 REPRESENTATIONS AND WARRANTIES
    5  
6 UNDERTAKINGS
    6  
7 FURTHER ASSURANCES
    6  
8 ENFORCEMENT OF SECURITY
    7  
9 RIGHTS UNDER THE ASSIGNED PROPERTY
    7  
10 RECEIVER
    8  
11 APPLICATION OF PROCEEDS
    9  
12 PROTECTION OF THIRD PARTIES
    9  
13 CURRENCY OF ACCOUNT
    9  
14 COSTS AND EXPENSES
    10  
16 POWER OF ATTORNEY
    10  
17A SSIGNMENTS, ETC.
    11  
18 WAIVERS AND REMEDIES CUMULATIVE
    11  
19 SET-OFF
    12  
20 SERVICE OF PROCESS
    12  
21 ADDITIONAL PROVISIONS
    12  
22 NOTICES
    13  
23 LIMITATION
    14  
24 COVENANT TO RELEASE
    14  
25 COUNTERPARTS AND EFFECTIVENESS
    14  
26 GOVERNING LAW
    14  
SCHEDULE 1 THE ASSIGNORS
    15  
SCHEDULE 2 PART 1
    16  
SCHEDULE 2 PART 2
    18  
SIGNATORIES
    1  

i 



--------------------------------------------------------------------------------



 



THIS DEED OF ASSIGNMENT (this “Assignment”) is made as a deed on
the            day of March 2006 between the following parties:

(1)   THE COMPANIES LISTED IN SCHEDULE 1 (each an “Assignor” and together, the
“Assignors”); and   (2)   CITICORP USA, INC. acting as agent and trustee for the
Secured Parties pursuant to the terms of the Security Trust Deed (together with
its successors and assigns, the “Security Agent”).

WHEREAS

(A)   The Secured Parties have agreed to execute the Credit Agreement (as
defined below) pursuant to which loans and other extensions of credit will be
made available to the borrowers party thereto.   (B)   The execution of the
Credit Agreement is subject to certain conditions, one of which is that each
Assignor enter into this Assignment.   (C)   To induce the Secured Parties to
enter into the Credit Agreement and to make loans and other extensions of credit
under the Credit Agreement, the Assignors are willing to enter into this
Assignment.   (D)   The Security Agent and the Assignors intend this Assignment
to, and it shall, take effect as a deed, notwithstanding the fact that the
Security Agent may only execute this Assignment under hand.   (E)   The Security
Agent is holding the benefit of this Assignment on trust for the Secured Parties
in accordance with the terms of the Security Trust Deed.

1 INTERPRETATION
1.1 Definitions In this Assignment:
“Assigned Property” has the meaning given to that term in Clause 3.1
(Assignment).
“Company” means Affiliated Computer Services, Inc., a Delaware corporation.
“Credit Agreement” means the credit agreement dated            March 2006 and
made between, among others, Affiliated Computer Services, Inc., ACS Worldwide
Lending Limited and certain other subsidiaries party thereto from time to time
as borrowers, the Lenders and Issuers party thereto, Citicorp USA, Inc. as
Administrative Agent and Citigroup Global Markets Inc. as Sole Lead Arranger and
Book Runner.
“Default Rate” means the rate specified in Section 2.10(c) (Default Interest) of
the Credit Agreement.
“Event of Default” means any of the events specified in Section 9.1 (Events of
Default) of the Credit Agreement.
“Partnership Agreement” means the members’ agreement relating to ACS Holdings
(UK) LLP dated 2 March 2006 and made between the Assignors and ACS Holdings
(UK) LLP.

1



--------------------------------------------------------------------------------



 



“Receiver” means an administrative receiver, a receiver and manager or other
receiver, in either case, appointed pursuant to this Assignment.
“Secured Obligations” means the Secured Obligations (as defined in the Credit
Agreement). For the purposes of this Assignment, to the extent required under
Section 301 of each Supplemental Indenture, until such time as the Company shall
cease to be subject to the covenants set forth therein (whether as a result of
defeasance (legal or covenant), discharge, waiver, amendment or otherwise),
“Secured Obligations” shall expressly include all Existing Note Obligations;
provided, however, that such Existing Note Obligations shall not be deemed to be
“Secured Obligations” to the extent an exception is otherwise available under
the Supplemental Indentures (including, without limitation, under
Section 301(a)(ix) or Section 301(c) of the Supplemental Indentures).
“Securities Act” means the United States of America Securities Act of 1933, as
amended.
“Security Period” means the period beginning on the date of this Assignment and
ending on the date upon which the Security Agent is satisfied that:

(a)   no Secured Party is under any commitment, obligation or liability (whether
actual or contingent) to make advances or provide other financial accommodation
to any Borrower under any of the Loan Documents; and   (b)   all the Secured
Obligations have been unconditionally and irrevocably paid and discharged in
full in cash or the security interests contemplated to be created hereby have
been unconditionally and irrevocably released and discharged in full.

“Security Trust Deed” means the security trust deed dated on or about the date
hereof between the Security Agent and the Secured Parties named therein.
1.2 Interpretation

(a)   Unless expressly defined in this Assignment, capitalised terms defined in
the Credit Agreement have the same meanings in this Assignment;   (b)   the
terms of the other Loan Documents and of any side letters between the parties
hereto in relation to the Loan Documents are incorporated into this Assignment
to the extent required for any purported disposition of the Assigned Property to
be a valid disposition in accordance with Section 2(1) of the Law of Property
(Miscellaneous Provisions) Act 1989;   (c)   references to “assets” shall
include revenues and the right thereto and property and rights of every kind,
present, future and contingent and whether tangible or intangible (including
uncalled share capital);   (d)   the expressions “hereof, herein, hereunder” and
similar expressions shall be construed as references to this Assignment as a
whole (including all Schedules) and shall not be limited to the particular
clause or provision in which the relevant expression appears, and references to
this Assignment and all like indications shall include references to this
Assignment as supplemented by any other agreement or instrument supplementing or
amending this Assignment;

2



--------------------------------------------------------------------------------



 



(e)   the word “including” when used in this Assignment means “including without
limitation” except when used in the computation of time periods;   (f)  
references to a “person” shall be construed as a reference to any person, firm,
company, corporation, government, state or agency of a state or any association
or partnership (whether or not having separate legal personality) of two or more
of the foregoing;   (g)   references to any of the Loan Documents and any other
agreement or instrument shall be construed as a reference to the same as
amended, varied, restated, extended, supplemented or novated from time to time
(including, where relevant, by any accession agreement);   (h)   unless
otherwise specified, references to Clauses and Schedules are references to,
respectively, clauses of and schedules to this Assignment;   (i)   words
importing the singular shall include the plural and vice versa;   (j)  
references (by whatever term, including by name) to the Assignors and the
Security Agent shall, where relevant and subject as otherwise provided in this
Assignment, be deemed to be references to or to include, as appropriate, their
respective successors, replacements and assigns, transferees and substitutes
permitted by the terms of the relevant Loan Documents;   (k)   the headings in
this Assignment are for convenience only and shall be ignored in construing this
Assignment;   (l)   all references to statutes and other legislation include all
re-enactments and amendments of those statutes and that legislation; and   (m)  
“VAT” shall be construed as a reference to value added tax including any similar
tax which may be imposed in place thereof from time to time.

1.3 Certificates A certificate of the Security Agent or any Secured Party
setting forth the amount of any Secured Obligation due from the Assignors shall
be prima facie evidence of such amount in the absence of manifest error.
1.4 Third Party Rights A person who is not a party to this Assignment has no
rights under the Contracts (Rights of Third Parties) Act 1999 to enforce any
term of this Assignment.
1.5 Prevailing Agreement In the event of any conflict between the provisions of
this Assignment and the Credit Agreement, the provisions of the Credit Agreement
shall prevail except to the extent necessary under English law to maintain the
creation or perfection of security, or to preserve the Security Agent’s and the
Secured Parties’ rights and remedies under this Assignment.

3



--------------------------------------------------------------------------------



 



2 COVENANT TO PAY
2.1 Covenant to Pay Each Assignor, as primary obligor and not merely as surety,
hereby covenants with and undertakes to the Security Agent that it will pay or
discharge each of the Secured Obligations when due in the manner provided for in
the Loan Documents.
2.2 Default Interest
Each Assignor agrees to pay interest on any amount not paid when due under this
Assignment (after as well as before judgment) at the Default Rate from time to
time from the due date until the date such amount is unconditionally and
irrevocably paid and discharged in full.
3 ASSIGNMENT
3.1 Assignment Each Assignor hereby assigns absolutely to the Security Agent
with full title guarantee in accordance with the Law of Property (Miscellaneous
Provisions) Act 1994 and as continuing security for the payment, performance and
discharge of all Secured Obligations, all of its rights, title, interest and
benefits under the Partnership Agreement, together with the benefit of all
powers and remedies for enforcing the same (the “Assigned Property”).
3.2 Limitation Notwithstanding anything in Clause 3.1 (Assignment), nothing in
this Assignment shall have the effect of any Assignor, whether alone or in
combination with any other Assignor, assigning to the Security Agent, whether
now or in the future, more than 65% of its voting rights and/or voting power
(within the meaning of U.S. Treasury Regulation Section 1.956-2(c)(2)) under the
Partnership Agreement as security for the payment, performance and discharge of
the Secured Obligations.
4 CONTINUING SECURITY
4.1 Continuing Security The security constituted by this Assignment shall be
continuing security which shall extend to all the Secured Obligations and shall
not be considered as satisfied or discharged by any intermediate payment or
settlement of all or any of the Secured Obligations.
4.2 Breaking of Accounts If for any reason the security constituted hereby
ceases to be a continuing security in respect of any Assignor (other than by way
of discharge of such security in accordance with the terms of this Assignment)
or the Security Agent or any other Secured Party receives, or is deemed to be
affected by, notice, whether actual or constructive of any Lien affecting the
Assigned Property, the Security Agent may open a new account with or continue
any existing account with such Assignor. If the Security Agent does not open a
new account, it shall nevertheless be treated as if it had done so at the date
of such cessation or the time when it received or was deemed to have received
notice. As from that time all payments made to the Security Agent will be deemed
to be credited or treated as being credited to the new account and the liability
of such Assignor in respect of the Secured Obligations relating to it at the
date of such cessation or the time when notice was received or deemed received
shall remain and shall not be reduced regardless of any payments into or out of
any such account.

4



--------------------------------------------------------------------------------



 



4.3 Avoided Payments Where any release or discharge or other arrangement in
respect of all or part of the Secured Obligations (or in respect of any security
for those Secured Obligations including the security created under this
Assignment) is made in reliance on any payment, security or other disposition
which is avoided or must be restored in an insolvency, liquidation or otherwise
and whether or not the Security Agent has conceded or compromised any claim that
any payment, security or other disposition will or should be avoided, the
liability of the Assignors for the payment of the Secured Obligations and the
obligations of the Assignors under this Assignment shall continue as if such
release, discharge or other arrangement had not been made.
4.4 Appropriations Until all the Secured Obligations have been unconditionally
and irrevocably paid and discharged in full in cash, the Security Agent and each
Secured Party (or any agent or trustee on its behalf) may:

(a)   refrain from applying or enforcing any other moneys, security or rights
held or received by it in respect of the Secured Obligations or apply and
enforce the same in such manner and order as it sees fit (whether against the
Secured Obligations or otherwise) and no Assignor shall be entitled to the
benefit of the same; and   (b)   hold in a suspense account any moneys received
from any Assignor or any other person in respect of the Secured Obligations,
without liability to pay interest on those moneys.

4.5 Additional Security This Assignment is in addition to and shall not in any
way be prejudiced by, prejudicial to or affect or merge with any other security
now or hereafter held by the Security Agent or any Secured Party (or any agent
or trustee on its behalf) for the Secured Obligations or any of them.
4.6 Security Held by Assignors No Assignor will without the prior written
consent of the Security Agent hold any security from any other person in respect
of such Assignor’s liabilities hereunder. Such Assignor will hold any security
held by it in breach of this provision on trust for the Security Agent.
5 REPRESENTATIONS AND WARRANTIES
Each Assignor makes the following representations and warranties to the Security
Agent on the date of the Assignment and, by reference to the facts and
circumstances then existing, on the same dates as the representations and
warranties contained in the Credit Agreement and acknowledges that the Security
Agent and Secured Parties have entered into the Loan Documents in reliance on
such representations and warranties.
5.1 Assigned Property The Partnership Agreement:

(a)   is in full force and effect and the obligations expressed to be assumed by
the Assignor thereunder are legal, valid and enforceable obligations of the
Assignor;   (b)   there have been no amendments to the Partnership Agreement
since 2 March 2006, unless otherwise consented to by the Security Agent;   (c)  
neither the Assignor nor, to the best of its knowledge, any other party is in
default in any material respect under the Partnership Agreement;

5



--------------------------------------------------------------------------------



 



(d)   the Assignor has not assigned or agreed to assign any of its present or
future rights, title or interest in and to the Partnership Agreement other than
pursuant to this Assignment;   (e)   no right of action is vested in any party
to the Partnership Agreement in respect of any representation, breach of
condition, breach of warranty or breach of any other express or implied term by
the Assignor thereunder, and   (f)   the Assignor has no knowledge of any fact
which would or might prejudice or affect any right, power or ability of the
Security Agent to enforce the Partnership Agreement or any term or condition
thereof.

6 UNDERTAKINGS
Each Assignor undertakes as follows to the Security Agent throughout the
Security Period:
6.1 Maintenance of Legal Validity The Assignor shall obtain, comply with the
terms of and do all that is necessary to maintain in full force and effect all
authorisations, approvals, licences and consents required in or by the laws and
regulations of England to enable it lawfully to enter into, exercise its rights
under and perform the obligations expressed to be assumed by it in this
Assignment and to ensure the legality, validity, enforceability and
admissibility in evidence of this Assignment in England.
6.2 Negative Pledge The Assignor shall not, except pursuant to Clause 3
(Assignment) create or agree or attempt to create or permit to exist (in favour
of any person other than the Security Agent) any Lien (other than a Lien
permitted under the terms of the Credit Agreement) over the whole or any part of
the Assigned Property or agree to do so.
6.3 Untrue Representations The Assignor shall notify the Security Agent of the
occurrence of any event which results in or may reasonably be expected to result
in any of the representations and warranties contained in Clause 5
(Representations and Warranties) being untrue.
6.4 Compliance The Assignor shall, at any time after the occurrence of an Event
of Default which is continuing, do or permit to be done each and every act or
thing the Security Agent may from time to time require to be done for the
purpose of enforcing the Security Agent’s rights under this Assignment and shall
allow the Assignor’s name to be used as and when required by the Security Agent
for that purpose.
6.5 Performance The Assignor shall perform its obligations in a prompt and
efficient manner and shall protect, maintain and enforce its rights under the
Partnership Agreement and not do or omit to do anything in relation thereto
which may reasonably be expected adversely and materially to affect the ability
of the Assignor to perform its obligations under the Credit Agreement (if
applicable) or this Assignment.
6.6 Notice of Assignment The Assignor shall promptly after execution of this
Assignment give notice of the assignment pursuant to Clause 3 (Assignments) of
all of its rights, title, interest and benefits in and to the Partnership
Agreement, by sending a notice in substantially the form of Part 1 of Schedule 2
(Notice of Assignment of Partnership Agreement) duly completed to each other
party to the Partnership Agreement.

6



--------------------------------------------------------------------------------



 



Each Assignor shall use its reasonable endeavours to procure that, within 3 days
of the date hereof, each such other party acknowledges such notice in the form
of Part 2 of Schedule 2 (Form of Acknowledgement of Assignment of Partnership
Agreement).
7 FURTHER ASSURANCES
7.1 Each Assignor shall, at its own expense from time to time, execute and give
all such assurances and do all acts and things as the Security Agent may require
or consider desirable under the laws of any jurisdiction governing the Assigned
Property to enable the Security Agent to perfect or protect the security
intended to be created hereby over the Assigned Property or any part thereof or
to facilitate the sale of the Assigned Property or any part thereof or the
exercise by the Security Agent of any of the rights, powers, authorities and
discretions vested in it or any Receiver of the Assigned Property or any part
thereof or any such delegate or sub-delegate as aforesaid, including to
facilitate vesting all or part of such assets in the name of the Security Agent
or in the names of its nominee, agent or any purchaser. To that intent, without
prejudice to the generality of the foregoing and subject to the terms and
conditions set out in the other Clauses of this Assignment, each Assignor shall
execute all transfers, sales, dispositions and appropriations (whether to the
Security Agent or otherwise) and shall give all notices, orders and directions
and make all registrations which the Security Agent may (in its absolute
discretion) consider expedient.
7.2 Without prejudice to the generality of Clause 7.1 but subject to the other
terms and conditions of this Assignment, each Assignor will forthwith at the
request of the Security Agent execute an assignment or other security at any
time over all or any of the Assigned Property subject to or intended to be
subject to the security constituted by this Assignment in such form as the
Security Agent may require but containing terms no more onerous than those in
this Assignment.
8 ENFORCEMENT OF SECURITY
8.1 Event of Default At any time after an Event of Default has occurred and is
continuing, the Security Agent may exercise any of each Assignor’s rights or
remedies under the Partnership Agreement and perform the obligations assumed by
each Assignor under the Partnership Agreement in such manner as it sees fit and
may, without notice to such Assignor and without demand for payment, apply the
moneys derived from the Assigned Property in or towards discharge of the Secured
Obligations in such order and in such amounts as the Security Agent sees fit or
otherwise in accordance with the terms hereof.
8.2 Statutory Powers

(a)   The power of sale and any other power conferred on a mortgagee by law
(including under Section 101 of the Law of Property Act 1925) as varied or
amended by this Assignment will be immediately exercisable at any time after the
security constituted by this Assignment has become enforceable.   (b)   For the
purposes of all powers implied by statute, the Secured Obligations shall be
deemed to have become due and payable on the date hereof.

8.3 Law of Property Act Sections 93 and 103 of the Law of Property Act 1925
shall not apply to this Assignment.

7



--------------------------------------------------------------------------------



 



9 RIGHTS UNDER THE ASSIGNED PROPERTY
9.1 Clause 8 not affected The provisions of this clause are without prejudice to
Clause 8.1 (Event of Default)
9.2 Limitation of the Security Agent’s liabilities The Security Agent shall not
be obliged:

(a)   to make any enquiry as to the nature or sufficiency of any payment
received by it under this Assignment or pursuant to the Partnership Agreement;
or   (b)   to make any enquiry as to the adequacy of performance by any other
party to the Partnership Agreement or of its obligations under that contract;  
(c)   to make any claim or take any other action under this Assignment; or   (d)
  to collect any moneys or to enforce any of its other rights under this
Assignment.

9.3 Assignor liable to perform Each Assignor shall remain liable to perform all
the obligations assumed by it under the Partnership Agreement.
9.4 Further limitation of Security Agent’s liabilities The Security Agent shall
have no obligation under the Partnership Agreement and shall have no liability
in the event of the failure by any Assignor to perform its obligations under the
Partnership Agreement.
10 RECEIVER
10.1 Appointment of Receiver At any time after the security constituted by this
Assignment becomes enforceable or if an application is made for the appointment
of or notice is given of intention to appoint an administrator in respect of any
Assignor or if any Assignor so requests, the Security Agent may without further
notice appoint under seal or in writing under its hand any one or more qualified
persons to be a Receiver of all or any part of the Assigned Property in like
manner in every respect as if the Security Agent had become entitled under the
Law of Property Act 1925 to exercise the power of sale thereby conferred. In
this Clause 10.1 “qualified person” means a person who, under the Insolvency Act
1986, is qualified to act as a receiver of the property of any company with
respect to which he is appointed or (as the case may require) an administrative
receiver of any such company.
10.2 Powers of Receiver

(a)   Every Receiver appointed in accordance with Clause 10.1 (Appointment of
Receiver) shall have and be entitled to exercise all of the following powers set
out in paragraph (b) of this Clause 10.2 in addition to those conferred by the
Law of Property Act 1925 on any receiver appointed thereunder. If at any time
there is more than one Receiver of all or any part of the Assigned Property,
each such Receiver may (unless otherwise stated in any document appointing him)
exercise all of the powers conferred on a Receiver under this Assignment
individually and separately from each other Receiver.   (b)   The powers
referred to in the first sentence of paragraph (a) above are:

8



--------------------------------------------------------------------------------



 



  (i)   to bring, prosecute, enforce, defend and abandon any actions, suits and
proceedings in relation to any of the Assigned Property as may seem to him to be
expedient;     (ii)   to give valid receipts for all moneys and execute all
assurances and things which may be proper or desirable for realising any of the
Assigned Property;     (iii)   to do all such other acts and things as he may
consider desirable or necessary for realising any of the Assigned Property or
incidental or conducive to any of the matters, powers or authorities conferred
on a Receiver under or by virtue of this Assignment, to exercise in relation to
any of the Assigned Property or any part thereof all such powers, authorities
and things as he would be capable of exercising if he were the absolute
beneficial owner of the same and to use the name of any Assignor for any such
purposes.

10.3 Removal and Remuneration The Security Agent may from time to time by
writing under its hand remove any Receiver appointed by it and may, whenever it
may deem it expedient, appoint a new Receiver in the place of any Receiver whose
appointment may for any reason have terminated and may from time to time fix the
remuneration of any Receiver appointed by it.
10.4 Security Agent’s right to Exercise To the fullest extent permitted by law,
all or any of the powers, authorities and discretions which are conferred by
this Assignment (either expressly or impliedly) upon a Receiver of the Assigned
Property may be exercised by the Security Agent at any time after the security
constituted by this Assignment has become enforceable in relation to the whole
or any part of the Assigned Property without first appointing a Receiver of such
property or any part thereof or notwithstanding the appointment of a Receiver of
such property or any part thereof.
11 APPLICATION OF PROCEEDS
Any moneys received by the Security Agent or by any Receiver appointed by it
pursuant to this Assignment and/or under the powers hereby conferred shall,
after the security hereby constituted shall have become enforceable, but subject
to the payment of any claims having priority to the security constituted by this
Assignment and to the Security Agent’s and such Receiver’s rights under Clause
10.2 (Powers of Receiver), be applied against the amounts due and payable under
the Loan Documents in accordance with the provisions of the Credit Agreement.
12 PROTECTION OF THIRD PARTIES
No person or company dealing with the Security Agent or the Receiver or its or
his agents shall be concerned to enquire whether the Secured Obligations have
become due and payable or whether any power which the Receiver is purporting to
exercise has become exercisable or whether any of the Secured Obligations
remains outstanding or to see to the application of any money paid to the
Security Agent or to such Receiver.

9



--------------------------------------------------------------------------------



 



13 CURRENCY OF ACCOUNT
13.1 Currency of Account All payments hereunder shall be made in immediately
available funds in the currency and to the account specified by the Security
Agent in the corresponding demand.
13.2 Currency Conversion If notwithstanding Clause 13.1 (Currency of Account)
any monies are received or held by the Security Agent in a currency other than
that specified in such demand, such monies may be converted into the currency
specified in the demand issued by the Security Agent pursuant to Clause 13.1
(Currency of Account) to cover the Secured Obligations in that other currency at
the spot rate of exchange quoted by a bank selected by the Security Agent
(acting reasonably) then prevailing for purchasing that other currency with the
existing currency.
13.3 No Discharge No payment to the Security Agent (whether under any judgment
or court order or otherwise) shall discharge the obligation or liability of any
Assignor unless and until the Security Agent shall have received payment in full
in the currency in which the obligation or liability was incurred and to the
extent that the amount of any such payment shall on actual conversion into such
currency fall short of such obligation or liability expressed in that currency
the Security Agent shall have a further separate cause of action against each
Assignor to recover the amount of the shortfall.
13.4 Currency Indemnity If any sum due from any Assignor under this Assignment
or any order or judgment given or made in relation hereto has to be converted
from the currency (the “first currency”) in which the same is payable hereunder
or under such order or judgment into another currency (the “second currency”)
for the purpose of (1) making or filing a claim or proof against such Assignor;
(2) obtaining an order or judgment in any court or other tribunal; or
(3) enforcing any order or judgment given or made in relation hereto, such
Assignor shall indemnify and hold harmless the Security Agent from and against
any loss suffered or incurred as a result of any discrepancy between (A) the
rate of exchange used for such purpose to convert the sum in question from the
first currency into the second currency and (B) the rate or rates of exchange at
which the Security Agent may in the ordinary course of business purchase the
first currency with the second currency upon receipt of a sum paid to it in
satisfaction, in whole or in part, of any such order, judgment, claim or proof.
14 COSTS AND EXPENSES
14.1 Costs and Expenses Each Assignor shall, on demand of the Security Agent,
reimburse to the Security Agent on a full indemnity basis all costs and expenses
(including legal fees), and any VAT thereon, incurred by the Security Agent in
connection with the negotiation, preparation, execution, modification,
amendment, release and/or preservation of any of its rights under this
Assignment.
14.2 Indemnity Each Assignor shall indemnify the Security Agent on demand
against any and all costs, claims, losses, expenses (including legal fees) and
liabilities, and any VAT thereon, which the Security Agent may incur as a result
of the occurrence of any Event of Default or the exercise by the Security Agent
of any of its rights and powers under this Assignment.

10



--------------------------------------------------------------------------------



 



14.3 Interest The amounts payable under Clauses 14.1 (Costs and Expenses) and
14.2 (Indemnity) above shall bear interest (compounded monthly) at the Default
Rate (payable as well after as before judgment), from the dates on which they
were paid or incurred by the Security Agent to the date of payment thereof by
the Assignors.
15 DELEGATION
The Security Agent or any Receiver appointed hereunder may at any time and from
time to time delegate by power of attorney or in any other manner to any person
or persons all or any of the powers, authorities and discretions which are for
the time being exercisable by the Security Agent or such Receiver under this
Assignment in relation to the Assigned Property or any part thereof. Any such
delegation may be made upon such terms (including power to sub-delegate) and
subject to such regulations as the Security Agent or Receiver may think fit. The
Security Agent or Receiver shall not be in any way liable or responsible to any
Assignor for any loss or damage arising from any act, default, omission or
misconduct on the part of any such delegate or sub-delegate.
16 POWER OF ATTORNEY
16.1 Appointment Each Assignor hereby, by way of security and in order more
fully to secure the performance of its obligations hereunder, irrevocably
appoints the Security Agent and every Receiver of the Assigned Property (or any
part thereof) appointed hereunder and any person nominated for the purpose by
the Security Agent or any Receiver in writing under hand by an officer of the
Security Agent or any Receiver severally as its attorney and on its behalf and
in its name or otherwise to execute and do all such assurances, acts and things
which such Assignor is required to do under the covenants and provisions
contained in this Assignment (including to make any demand upon or to give any
notice or receipt to any person owing moneys to such Assignor and to execute and
deliver any charges, assignments or other security and any transfers of
securities) and generally in its name and on its behalf to exercise all or any
of the powers, authorities and discretions conferred by or pursuant to this
Assignment or by statute on the Security Agent or any such Receiver, delegate or
sub-delegate and (without prejudice to the generality of the foregoing) to seal
and deliver and otherwise perfect any deed, assurance, agreement, instrument or
act which it may reasonably deem proper in or for the purpose of exercising any
of such powers, authorities and discretions.
16.2 Ratification Each Assignor hereby ratifies and confirms and agrees to
ratify and confirm whatever any such attorney as is mentioned in Clause 16.1
(Appointment) shall do or purport to do in the exercise or purported exercise of
all or any of the powers, authorities and discretions referred to in such Clause
16.1 (Appointment).
17 ASSIGNMENTS, ETC.
17.1 The Security Agent The Security Agent may assign and transfer all of its
respective rights and obligations hereunder to a replacement Security Agent
appointed in accordance with the terms of the Security Trust Deed. Upon such
assignment and transfer taking effect, the replacement Security Agent shall be
and be deemed to be acting as Security Agent for the Secured Parties for the
purposes of this Assignment in place of the old Security Agent.

11



--------------------------------------------------------------------------------



 



17.2 The Assignors Neither Assignor shall be entitled to transfer or assign all
or any of its rights or obligations in respect of this Assignment without the
prior written consent of the Security Agent.
18 WAIVERS AND REMEDIES CUMULATIVE
18.1 Waivers and Remedies Cumulative

(a)   The rights of the Security Agent under this Assignment:

  (i)   may be exercised as often as the Security Agent deems necessary (in its
discretion);     (ii)   are cumulative and not exclusive of any rights provided
by law; and     (iii)   may be waived only in writing and specifically.

    Delay in exercising or non-exercise of any such right shall not be construed
as a waiver of that right.   (b)   The Security Agent may waive any breach by
any Assignor of any of such Assignor’s obligations hereunder.

19 SET-OFF
Where an Event of Default has occurred and is continuing, the Security Agent may
(but shall not be obliged to) set off any obligation which is due and payable by
any Assignor and unpaid against any obligation (whether or not matured) owed by
the Security Agent to any such Assignor, regardless of the place of payment,
booking branch or currency of either obligation. If the obligations are in
different currencies, the Security Agent may convert either obligation at a
market rate of exchange in its usual course of business for the purpose of the
set-off. If either obligation is unliquidated or unascertained, the Security
Agent may set off in an amount estimated by it in good faith to be the amount of
that obligation.
20 SERVICE OF PROCESS
20.1 The Security Agent and the Assignors agree that process by which any
dispute or claim arising out of or in connection with this Assignment are begun
in England may be served on any Assignor by being delivered to:

         
 
  Address:   The London Law Agency Limited
 
      69 Southampton Row
 
      London
 
      WC1B 4ET
 
       
 
  Fax No:   0207 583 1531
 
       
 
  Attention:   Company Secretarial Department

20.2 If the appointment of the person mentioned in this Clause 20 (Service of
Process) ceases to be effective or such person ceases for any reason to act as
process agent for any

12



--------------------------------------------------------------------------------



 



Assignor, such Assignor shall immediately appoint a replacement process agent
for the purposes of this Clause 20 (Service of Process) in England and shall
immediately notify the Security Agent of the change in accordance with Clause 22
(Notices), and failing such appointment within 10 Business Days, the Security
Agent may appoint a replacement process agent to accept service of process on
behalf of such Assignor by notice to such Assignor. This Clause 20 (Service of
Process) does not affect the right to serve process in any other manner
permitted by law.
21 ADDITIONAL PROVISIONS

21.1   Provisions Severable   (a)   If a provision of this Assignment is, or but
for this Clause 21.1 (Provisions Severable) would be, held to be illegal,
invalid or unenforceable, in whole or in part, in any jurisdiction the provision
shall be ineffective to the extent of such illegality, invalidity or
unenforceability without rendering the remaining provisions of this Assignment
illegal, invalid or unenforceable, and any such illegality, invalidity or
unenforceability in any jurisdiction shall not invalidate or render invalid or
unenforceable such provisions in any other jurisdiction.   (b)   If a provision
of this Assignment is held to be illegal, invalid or unenforceable, in whole or
in part and Clause 21.1(a) cannot be used to make it legal, valid and
enforceable, a party to this Assignment may require the other party to enter
into a deed under which that other party undertakes in the terms of the original
provision, but subject to such amendments as the first party specifies in order
to make the provision legal, valid and enforceable. No party will be obliged to
enter into a deed that would increase its liability beyond that contained in
this Assignment had all its provisions been legal, valid and enforceable.

21.2 Potentially Avoided Payments If the Security Agent considers that an amount
paid to the Security Agent or any Secured Party under any Loan Document is
capable of being avoided or otherwise set aside on the liquidation or
administration of the person by whom such amount is paid, then for the purposes
of this Assignment, such amount shall be regarded as not having been paid.
22 NOTICES
22.1 Communications in Writing A notice, other communication or document given
under this Assignment other than as set out in Clause 20 (Service of Process)
shall be in writing and signed by or on behalf of the person giving it and,
unless otherwise stated, may be made or delivered personally, posted or faxed in
accordance with Clause 22.3 (Delivery).
22.2 Addresses The address and fax number (and the department or officer, if
any, for whose attention the notice, other communication or document is to be
made or delivered) of each party for any notice, communication or document to be
made or delivered under or in connection with this Assignment is:

(a)   in the case of each Assignor, that identified with its name in Schedule 1
(The Assignors) with a copy to:

         
 
  Address:   Affiliated Computer Services, Inc.

13



--------------------------------------------------------------------------------



 



         
 
      2828 N. Haskell Avenue
 
      Dallas, Texas 75204
 
       
 
  Fax No:   00 1 214 823 5746
 
       
 
  Attention:   General Counsel; and

(b)   in the case of the Security Agent:

         
 
  Address:   388 Greenwich Street, 21st Floor
 
      New York, New York 10013
 
       
 
  Fax No:   00 1 212 816 8112
 
       
 
  Attention:   James M Walsh

    or any substitute address, fax number or department or officer as the
relevant party notifies to the other party by not less than five Business Days
notice.

22.3 Delivery

(a)   Any notice, other communication or document so addressed shall be deemed
to have been received:

  (i)   if personally delivered, at the time of delivery;     (ii)   if sent by
pre-paid post, recorded delivery or registered post, two Business Days after the
date of posting to the relevant address;     (iii)   if sent by registered
air-mail, five Business Days after the date of posting to the relevant address;
and     (iv)   if sent by fax, on successful completion of its transmission as
per transmission report from the machine from which the fax was sent, save that
if such notice, communication or document is received after normal working hours
(which shall be deemed to be 8.30 a.m. and 5.30 p.m. on any Business Day in the
country of the recipient), such notice, communication or document shall be
deemed to have been received on the next Business Day;

and, if a particular department or officer is specified as part of its address
details provided under Clause 22.2 (Addresses), if addressed to that department
or officer;

(b)   Any communication or document to be made or delivered to the Security
Agent shall be effective only when received by the Security Agent and then only
if the same is expressly marked for the attention of the department or officer
identified with the Security Agent’s signature below or such other department or
officer as the Security Agent shall from time to time specify for this purpose.
  (c)   For the avoidance of doubt, notice given under this Assignment shall not
be validly served if given by e-mail.

14



--------------------------------------------------------------------------------



 



23 LIMITATION
Notwithstanding anything to the contrary contained in this Assignment or any
other Loan Document, any Lien or security interest granted under this Assignment
or any other Loan Document on any Assigned Property consisting of “securities”
(as such term is used in Rule 3-16 of Regulation S-X under the Securities Act or
any replacement rule or regulation hereafter adopted (“Rule 3-16 of
Regulation S-X”)) of any Assignor shall at all times be limited to the greatest
portion of such Assigned Property that would not require the financial
statements for such Assignor to be filed under Rule 3-16 of Regulation S-X, and
the portion of such Assigned Property in excess thereof shall be deemed
“Excluded Property”; provided, however, that such limitation shall not be
applicable (and such Assigned Property shall not be deemed “Excluded Property”)
(i) if an Event of Default under Section 9.1(f) of the Credit Agreement has
occurred and is continuing, (ii) upon written notice by the Security Agent if
any other Event of Default has occurred and is continuing or (iii) if the
Company shall cease to be subject to the covenants set forth in Section 301 of
each Supplemental Indenture (whether as a result of defeasance (legal or
covenant), discharge, waiver, amendment or otherwise).
24 COVENANT TO RELEASE
Upon the expiry of the Security Period or as otherwise permitted under the terms
of the Credit Agreement (but not otherwise), the Security Agent shall (or
procure that its nominees shall), at the request and cost of the Assignors,
execute and do all such deeds, acts and things as may be necessary to release
the Assigned Property from the security constituted hereby.
25 COUNTERPARTS AND EFFECTIVENESS
25.1 Counterparts This Assignment may be executed in any number of counterparts,
each of which when executed and delivered constitutes an original of this
Assignment, but all the counterparts shall together constitute one and the same
agreement.
25.2 Effectiveness This Assignment shall come into effect as a Deed on the date
set forth above.
26 GOVERNING LAW
This Assignment shall be governed by and construed in accordance with English
law.
IN WITNESS WHEREOF THIS ASSIGNMENT HAS BEEN EXECUTED AS A DEED by each Assignor
and has been signed by or on behalf of the Security Agent.

15



--------------------------------------------------------------------------------



 



SIGNATORIES

          THE ASSIGNORS    
 
        ACS COMMERCIAL SOLUTIONS, INC.    
 
       
By:
  /s/ Nancy P. Vineyard    
 
       
 
        Name: Nancy P. Vineyard     Title: Treasurer    
 
        ACS STATE & LOCAL SOLUTIONS, INC.    
 
       
By:
  /s/ Nancy P. Vineyard    
 
       
 
        Name: Nancy P. Vineyard     Title: Treasurer    
 
        THE SECURITY AGENT    
 
        CITICORP USA, INC.    
 
       
By:
  /s/ David J. Wirdnam    
 
       
 
        Name: David J. Wirdnam     Title: Director and Vice President    

Deed of Assignment Signature Page

16